 

Exhibit 10.1

 


SECOND AMENDMENT AGREEMENT


 

This Second Amendment Agreement (the “Agreement”), effective as of November 30,
2007, is by and among Ceragenix Pharmaceuticals, Inc., a Delaware corporation
(the “Company”) and the investors signatory hereto (each, a “Purchaser” and
collectively, the “Purchasers”).  Capitalized terms not defined in this
Agreement shall have the meanings ascribed to such terms in the Purchase
Agreement (as defined below).

 

WHEREAS, pursuant to a securities purchase agreement dated December 5, 2006
among the Company and the Purchasers (the “Purchase Agreement”), the Purchasers
were issued convertible debentures with an original aggregate principal amount
of $5,000,000 and warrants to purchase shares of Common Stock;

 

WHEREAS, on June 30, 2007, the parties entered into an Amendment Agreement
pursuant to which the Company issued the Purchasers new Warrants; and

 

                WHEREAS, the parties wish to further amend certain terms of the
Transaction Documents.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Purchasers and the Company agree as follows:

 

1.             Extension of Monthly Redemption and Amendments to Section 1 of
the Debenture. The Purchasers hereby agree to extend the initial Monthly
Redemption Date from December 1, 2007 until the earlier of (i) June 30, 2008 and
(ii) the consummation of a Financing.

 

a)             The definition of “Equity Conditions” set forth in Section 1 of
the Debentures is hereby amended and restated as follows:

 

 “Equity Conditions” means, during the period in question, (i) the Company shall
have duly honored all conversions and redemptions scheduled to occur or
occurring by virtue of one or more Notices of Conversion of the Holder, if any,
(ii) the Company shall have paid all liquidated damages and other amounts owing
to the Holder in respect of this Debenture, (iii) there is an effective
Registration Statement pursuant to which the Holder is permitted to utilize the
prospectus thereunder to resell all of the shares issuable pursuant to the
Transaction Documents (and the Company believes, in good faith, that such
effectiveness will continue uninterrupted for the foreseeable future), (iv) the
Common Stock is trading on a Trading Market and all of the shares issuable
pursuant to the Transaction Documents are listed or quoted for trading on such
Trading Market (and the Company believes, in good faith, that trading of the
Common Stock on a Trading Market will continue uninterrupted for the foreseeable
future), (v) there is a sufficient number of authorized but

 

--------------------------------------------------------------------------------


 

unissued and otherwise unreserved shares of Common Stock for the issuance of all
of the shares issuable pursuant to the Transaction Documents, (vi) there is no
existing Event of Default or no existing event which, with the passage of time
or the giving of notice, would constitute an Event of Default, (vii) the
issuance of the shares in question (or, in the case of a Monthly Redemption, the
shares issuable upon conversion in full of the Monthly Redemption Amount) to the
Holder would not violate the limitations set forth in Section 4(c) herein,
(viii) there has been no public announcement of a pending or proposed
Fundamental Transaction or Change of Control Transaction that has not been
consummated, (ix) the Holder is not in possession of any information provided by
the Company that constitutes, or may constitute, material non-public
information, and (x) for a period of 20 consecutive Trading Days prior to the
applicable date in question, the daily trading volume for the Common Stock on
the principal Trading Market exceeds 25,000 shares per Trading Day (subject to
adjustment for forward and reverse stock splits and the like).

 

b)            The definition of “Financing” is as follows:

 

“Financing” means any sale of debt or equity securities by the Company or the
incurrence of indebtedness in a single or series of related transactions with
the same purchasers or bank and under the same terms, pursuant to which the
Company receives gross proceeds in excess of $3,000,000; provided, however, a
Financing shall not include: (i) purchase money indebtedness; (ii) the
conversion of securities issued by the Company that are outstanding on the date
hereof; (iii) securities or debt issued or incurred in replacement or
refinancing of securities of the Company that are outstanding on the date
hereof; and (iv) obligations under any capital or operating leases.

 

c)             The definition of “Monthly Redemption Date” set forth in
Section 1 of the Debentures is hereby amended and restated as follows:

 

“Monthly Redemption Date” means the 1st of each month, commencing immediately
upon the earlier of (a) June 30, 2008 and (b) the consummation of a financing by
the Company, and terminating upon the full redemption of this Debenture. The
first such Monthly Redemption Date shall be herein referred to as the “First
Monthly Redemption Date” and each such date thereafter, each a “Monthly
Redemption Date”.

 

d)            The definition of “Monthly Redemption Amount” set forth in
Section 1 of the Debentures is hereby amended and restated as follows:

 

“Monthly Redemption Amount” means (i) as to the First Monthly Redemption Date,
$                (1), plus accrued and unpaid interest,

 

--------------------------------------------------------------------------------


 

liquidated damages and any other amounts then owing to such Holder in respect of
this Debenture and (ii) as to each Monthly Redemption after the First Monthly
Redemption Date, $                (2), plus accrued but unpaid interest,
liquidated damages and any other amounts then owing to such Holder in respect of
this Debenture.

--------------------------------------------------------------------------------

(1) Refer to Schedule 2.

(2) Refer to Schedule 2.

 

2.             Amendment to the Principal Amount of the Debentures.  In
consideration for extending the First Monthly Redemption Date, the Company shall
increase the original aggregate principal amount of the Debentures by 10% of the
original aggregate principal amount initially issued to the Purchasers pursuant
to the Purchase Agreement, or the aggregate amount equal to $500,000 (such
additional amount, the “Increased Principal Amount”). The Increased Principal
Amount shall be allocated pro rata among the Purchasers based on each
Purchaser’s original principal amount and shall be added to the outstanding
principal amount of the Debenture for each Purchaser. For clarity and avoidance
of doubt, the original principal amount of each Purchaser’s Debenture, original
Monthly Redemption Amount thereunder shall be as set forth on Schedule 2 hereto,
along with the amended principal amounts and Monthly Redemption Amounts as
provided hereunder.  The Company and the Purchasers agree that the Purchasers
may add the pro rata portion of the Increased Principal Amount to the original
principal amount of such Purchaser’s Debenture without issuing a new Debenture;
provided, however, the Company agrees to issue a new Debenture, reflecting the
Increased Principal Amount and the original principal amount to any Purchaser
that requests a new Debenture and surrenders its existing Debenture.

 

3.             Effect on Purchase Agreement.  The foregoing amendments are given
solely in respect of the transactions described herein. Except as expressly set
forth herein, all of the terms and conditions of the Transaction Documents, as
amended, shall continue in full force and effect after the execution of this
Agreement, and shall not be in any way changed, modified or superseded by the
terms set forth herein.  This Agreement shall not constitute a novation or
satisfaction and accord of any Transaction Document.

 

4.             No Additional Warrants.  The increase in the Principal Amount of
the Debentures shall not be accompanied by any increase in the number of
Warrants issued to each Purchaser.

 

5.             Filing of Form 8-K.  Within 3 Trading Days of the date hereof,
the Company shall issue a Current Report on Form 8-K, reasonably acceptable to
each Purchaser disclosing the material terms of the transactions contemplated
hereby, which shall include this Agreement as an attachment thereto.  In
addition, within 1 Trading Day of the date hereof, the Company shall file a
prospectus supplement under Rule 424 under the Securities Act to registration
statement number 333-[      ], disclosing the terms of the transactions
hereunder.

 

6.             Conditions to Purchasers Obligations.  The respective obligations
of the Purchasers hereunder in connection with the Closing are subject to the
following conditions being met:

 

--------------------------------------------------------------------------------


 

a)             the accuracy in all material respects on the date of the Closing
of the representations and warranties of the Company contained herein;

 

b)            all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing shall have been performed;

 

c)             all Purchasers parties to the Purchase Agreement shall have
agreed to the terms and conditions of this Agreement;

 

d)            there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and

 

e)             from the date hereof to the Closing, trading in the Common Stock
shall not have been suspended by the Commission (except for any suspension of
trading of limited duration agreed to by the Company, which suspension shall be
terminated prior to the Closing), and, at any time prior to the Closing, trading
in securities generally as reported by Bloomberg Financial Markets shall not
have been suspended or limited, or minimum prices shall not have been
established on securities whose trades are reported by such service, or on any
Trading Market, nor shall a banking moratorium have been declared either by the
United States or New York State authorities nor shall there have occurred any
material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Purchaser, makes it impracticable or inadvisable to consummate
the transactions hereunder.

 

7.             Representations and Warranties of the Company.  The Company
hereby makes the representations and warranties set forth below to the
Purchasers that as of the date of its execution of this Agreement:

 

a)             Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith.  This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

--------------------------------------------------------------------------------


 

b)            No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

 

c)             Capitalization.  The Company is a duly organized and validly
existing corporation in good standing under the laws of the State of Delaware. 
The capitalization of the Company is as set forth on Schedule 7(c).  Immediately
following the conversion of the Debentures hereunder, there will be issued and
outstanding 19,896,909 shares of Common Stock, all of which such issued and
outstanding shares will be validly issued, fully paid and nonassessable.  The
Debentures and Conversion Shares, when issued in accordance with the terms of
this Agreement and the Debentures, will be duly authorized, validly issued,
fully paid and nonassessable. Except as described in this Section or as set
forth on the Disclosure Schedules to the Purchase Agreement or Schedule
7(c) attached hereto, there are no issued or outstanding securities and no
issued or outstanding options, warrants or other rights, or commitments or
agreements of any kind, contingent or otherwise, to purchase or otherwise
acquire shares of Common Stock or any issued or outstanding securities of any
nature convertible into shares of Common Stock.  There is no proxy or any other
agreement, arrangement or understanding of any kind authorized, effective or
outstanding which restricts, limits or otherwise affects the right to vote any
shares of Common Stock.

 

d)            Other Representations, Warranties and Covenants. Except as set
forth on Schedule 7(d), the representations, warranties and covenants of the
Company with respect to the Debentures and Conversion Shares shall be identical
in all respects to the representations, warranties and covenants of the Company
with respect to the Debentures issued pursuant to the Purchase Agreement (and
shares of Common Stock underlying such existing Debentures) issued pursuant to
the Purchase Agreement and other Transaction Documents (as defined under the
Purchase Agreement) and the Company hereby makes such representations,
warranties and covenants as though fully set forth herein as of the date hereof,
and all such representations, warranties and obligations are incorporated herein
by reference, including without limitation, all registration rights with respect
to the Conversion Shares as though such shares were Registrable Securities (as
defined under the Registration Rights Agreement entered into in connection with
the Purchase Agreement).

 

--------------------------------------------------------------------------------


 

8.             Representation and Warranty of the Purchasers.  The Purchasers
severally and not jointly hereby make the representation and Warranty set forth
below to the Company that as of the date of its execution of this Agreement,
such Purchaser represents and warrants that (a) the execution and delivery of
this Agreement by it and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary action on its behalf and
(b) this Agreement has been duly executed and delivered by such Purchaser and
constitutes the valid and binding obligation of such Purchaser, enforceable
against it in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

9.             Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made in
accordance with the provisions of the Purchase Agreement.

 

10.           Survival. All warranties and representations (as of the date such
warranties and representations were made) made herein or in any certificate or
other instrument delivered by it or on its behalf under this Agreement shall be
considered to have been relied upon by the parties hereto and shall survive the
issuance of the Debentures. This Agreement shall inure to the benefit of and be
binding upon the successors and permitted assigns of each of the parties;
provided however that no party may assign this Agreement or the obligations and
rights of such party hereunder without the prior written consent of the other
parties hereto.

 

11.           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature
page were an original thereof.

 

12.           Severability.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

13.           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the Purchase Agreement.

 

14.           Entire Agreement.  The Agreement, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof

 

--------------------------------------------------------------------------------


 

and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.

 

15.           Construction.  The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

16.           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

17.           Termination.  This Agreement may be terminated by any Purchaser,
as to such Purchaser’s obligations hereunder, by written notice to the other
parties, if the Closing has not been consummated on or before December 21, 2007.

 

18.           Fees and Expenses.  Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.  The Company shall pay
all transfer agent fees, stamp taxes and other taxes and duties levied in
connection with the delivery of any Debentures and Conversion Shares.

 

***********************

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

CERAGENIX PHARMACEUTICALS, INC.

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 2

 

 

 

Beginning
Balances

 

Monthly
Redemption
Amount

 


Transfers

 

Ending
Balances

 

Amended
Monthly
Redemption
Amount

 


Amended
Balances

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

[PURCHASER SIGNATURE PAGES TO CGXP SECOND AMENDMENT AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 

Name of Purchaser:

 

Signature of Authorized Signatory of Purchaser:

 

Name of Authorized Signatory:

 

Title of Authorized Signatory:

 

Email Address of Purchaser:

 

 

 

Address for Notice of Purchaser:

 

 

Address for Delivery of Securities for Purchaser (if not same as above):

 

 

 

 

New Principal Amount:

 

--------------------------------------------------------------------------------